Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of De102017006529.2, filed in Republic of Germany on 7/11/2017, and PCT/EP2018/068204, filed in EPO on 7/5/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 1/10/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rush et al (U.S. Patent No. 10,475,206, hereafter referred to as Rush) in view of Hood et al (U.S. Patent Pub. No. 2015/0281659, hereafter referred to as Hood).

Regarding Claim 1, Rush teaches a method  for capturing optical image data of patient surroundings and for identifying a patient check-up based on the image data, with the method comprising the steps of: detecting  a patient based on the image data (col. 8 line 12-34, Rush teaches capturing different images of the patient and determining the patient in the location.); detecting  at least one additional person based on the image data (col. 21 line 50-col 22 line 18, Rush teaches capturing different images of the patient and different events of the patient over a period of time.); determining at least one geometric relation between the paragraph 21 line 50-col. 22 line 42, Rush teaches the system stores the information in an event for recording and safety the patient when a medical personal enters the room).
Rush does not explicitly disclose wherein  determining the geometric relation comprises a determining an orientation or a viewing direction of the at least one additional person in relation to the patient; and identifying  the patient check-up based on the geometric relation.  
Hood is in the same field of art of patient videoing and alerting medical personal. Further, Hood teaches wherein  determining the geometric relation comprises a determining an orientation or a viewing direction of the at least one additional person in relation to the patient (paragraph 43, paragraph 45, Hood teaches the when a bed event occurs the system then triggers a RTLS to determine the location of the caregiver relative to the distance of the patient in the bed); and identifying  the patient check-up based on the geometric relation (paragraph 43-paragraph 52, Hood teaches the system allow for the patient follow up by the caregiver and allowing the system to observe the patient via video feeds and all the caregiver to notified to the location of the patient.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rush by incorporating the action events recording, location of the staff and alerting of the nurses that is taught by Hood, to make the invention that capture video of a patient in the room and determines the distance of the patient and nurse in event of an action alert; thus, one of ordinary skilled in the art would be motivated to combine the references since what is needed is a system that reduces alarm fatigue of caregivers and that provides an effective patient safety enhancement (paragraph 4, Hood).


In regards to Claim 2, Rush in view of Hood discloses wherein the determining the geometric relation comprises a determining a distance between the at least one additional person and the patient (paragraph 42, paragraph 43, Hood teaches the system determines the caregiver in the same room as the patient).  

In regards to Claim 3, Rush in view of Hood discloses wherein determining the geometric relation comprises identifying contact between the at least one additional person and the patient (paragraph 42, paragraph 43, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 4, Rush in view of Hood discloses outputting information over a time period, during which the geometric relation between the patient and the at least one additional person was present (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 5, Rush in view of Hood discloses checking a time interval for the patient check-up and outputting a warning if identified patient check-ups deviate from the time interval (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 6, Rush in view of Hood discloses wherein checking the time interval comprises analyzing a time of day-dependent function together with one or more weighted geometric relations (col. 25 lines 5-43, Hood).  

In regards to Claim 7, Rush in view of Hood discloses identifying whether the at least one additional person is a nursing staff member and identifying the patient check-up based on the at least one geometric relation if the person is a nursing staff member (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).   

In regards to Claim 9, Rush in view of Hood discloses wherein identifying the nursing staff member is based on an identifier of the nursing staff member (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient, in which the caregiver uses the RTLS; col. 21 line 51-col. 22 line 40, Rush).   

In regards to Claim 10, Rush in view of Hood discloses a determination of detecting a plurality of additional persons in the patient surroundings (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient, in which the caregiver uses the RTLS; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 11, Rush in view of Hood discloses executing a process after receiving alarm information from a medical device (paragraph 42-paragraph 52, Hood; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 12, Rush in view of Hood discloses monitoring to determine whether a patient check-up is carried out within a predefined time period after receipt of the alarm information (col. 30 line 63-col. 31 line 5, Rush).  

In regards to Claim 13, Rush in view of Hood discloses determining a piece of information on whether the patient should be checked up more frequently or less frequently and an outputting of this information (col. 30 line 63-col. 31 line 5, Rush).  

In regards to Claim 14, Rush in view of Hood discloses documenting identified patient check-ups (paragraph 42-paragraph 52, Hood teaches storing all information or events in the computer storage unit; col. 21 line 51-col. 22 line 40, Rush).  

Regarding Claim 15, Rush teaches a device comprising:  a computer, configured to execute a method comprising the steps of: detecting a patient based on the image data (col. 8 line 12-34, Rush teaches capturing different images of the patient and determining the patient in the location.); detecting at least one additional person based on the image data (col. 21 line 50-col 22 line 18, Rush teaches capturing different images of the patient and different events of the patient over a period of time.); determining at least one geometric relation between the patient and the at least one additional person (paragraph 21 line 50-col. 22 line 42, Rush teaches the system stores the information in an event for recording and safety the patient when a medical personal enters the room).

Hood is in the same field of art of patient videoing and alerting medical personal. Further, Hood teaches wherein determining the geometric relation comprises determining an orientation or a viewing direction of the at least one additional person in relation to the patient (paragraph 43, paragraph 45, Hood teaches the when a bed event occurs the system then triggers a RTLS to determine the location of the caregiver relative to the distance of the patient in the bed); and identifying the patient check-up based on the geometric relation (paragraph 43-paragraph 52, Hood teaches the system allow for the patient follow up by the caregiver and allowing the system to observe the patient via video feeds and all the caregiver to notified to the location of the patient.).    
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rush by incorporating the action events recording, location of the staff and alerting of the nurses that is taught by Hood, to make the invention that capture video of a patient in the room and determines the distance of the patient and nurse in event of an action alert; thus, one of ordinary skilled in the art would be motivated to combine the references since what is needed is a system that reduces alarm fatigue of caregivers and that provides an effective patient safety enhancement (paragraph 4, Hood).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In regards to Claim 16, Rush in view of Hood discloses wherein a program code is used for executing at least one of the method steps on a computer, on a processor or on a programmable hardware component (paragraph 7-paragraph 10, Hood).  

In regards to Claim 17, Rush in view of Hood discloses wherein determining the geometric relation comprises at least one of: determining a distance between the at least one additional person and the patient  (paragraph 42, paragraph 43, Hood teaches the system determines the caregiver in the same room as the patient); and identifying contact between the at least one additional person and the patient.  

In regards to Claim 18, Rush in view of Hood discloses outputting information over a time period, during which the geometric relation between the patient and the at least one additional person was present (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 19, Rush in view of Hood discloses checking a time interval for the patient check-up and outputting a warning if identified patient check-ups deviate from the time interval (col. 30 line 63-col. 31 line 5, Rush).  

In regards to Claim 20, Rush in view of Hood discloses identifying whether the at least one additional person is a nursing staff member and identifying the patient check-up based on the at least one geometric relation if the person is a nursing staff member (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rush in view of Hood in view of Klap et al (U.S. Patent Pub. No. 2014/0005502, hereafter referred to as Klap). 

Regarding Claim 8, Rush in view of Hood teaches patient surveillance videoing.
Rush in view of Hood does not explicitly disclose wherein identifying whether the at least one additional person is a nursing staff member is based on a color analysis of pixels of the at least one additional person in the image data.
Klap is in the same field of art of patient monitoring. Further, Klap teaches wherein identifying whether the at least one additional person is a nursing staff member is based on a color analysis of pixels of the at least one additional person in the image data (paragraph 225-paragraph 229, Klap). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rush in view of Hood by incorporating the color analysis of the nurse that is taught by Klap, to make the invention in which the system analyze the patient for monitor of health and allows the system to use color for nurse assignment of the patient in the imaging system; thus, one of ordinary skilled in the art would be motivated to combine the references since  some chronic diseases interfere with normal breathing and cardiac processes during wakefulness and sleep, causing abnormal breathing and heartbeat patterns (paragraph 31, Klap).



Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Johnson et al U.S. Patent Publication No. 2017/0155877.
Jeleijnse et al U.S. Patent Publication No. 2015/0261924.
Xu et al U.S. Patent Publication No. 2015/0262338.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/ONEAL R MISTRY/
Examiner, Art Unit 2665